United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melrose Park, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1653
Issued: February 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 7, 2011 appellant filed an application for review of a June 24, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim for a bilateral shoulder, knee and lower back condition. OWCP assigned File No.
xxxxxx647 to this claim. The evidence of record also shows that she previously filed a traumatic
injury claim regarding a February 4, 2011 fall while in the performance of duty. This earlier
claim, to which OWCP assigned File No. xxxxxx051, is not presently before the Board.1
Having duly reviewed the matter, the Board finds that the case is not in posture for a
decision. In a May 17, 2011 letter, OWCP informed appellant that she needed to submit
sufficient evidence concerning the manifestation of a bilateral shoulder, knee and lower back
condition over a period of time. It pointed out that a March 30, 2011 medical report opined that
her symptoms were causally related to the accepted February 4, 2011 employment incident.2
Subsequent treatment records, namely a June 1, 2011 report, described this specific event as the
“trigger of all the injuries” that appellant sustained. By decision dated June 24, 2011, OWCP
1
2

OWCP noted that File No. xxxxxx051 was accepted, but did not specify for which injuries.

In addition, appellant’s April 8, 2011 statement reiterated that the February 4, 2011 incident caused trauma to
her body.

denied appellant’s occupational claim, finding that the medical evidence indicated that the
condition was related to the February 4, 2011 incident instead of repetitive work factors.
Cases should be combined when correct adjudication of the issues depends on frequent
cross-reference between files. OWCP procedures provide for the doubling of a claim when a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body and also where two or more separate injuries (not
recurrences) have occurred on the same date.3 Therefore, for a full and fair adjudication,
appellant’s claims pertaining to injuries or illness involving the February 4, 2011 incident should
be doubled. On remand OWCP shall combine File Nos. xxxxxx647 and xxxxxx051 and,
following this and such other development as deemed necessary, issue an appropriate decision on
her claim for compensation.
IT IS HEREBY ORDERED THAT the June 24, 2011 decision be set aside and the case
remanded to OWCP for further proceedings consistent with this order of the Board.
Issued: February 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

